               Case 20-10535-MFW       Doc 48-5    Filed 08/06/20     Page 1 of 2


                                       SERVICE LIST


Chapter 7 Trustee                                 Counsel for Chapter 7 Trustee

Don A. Beskrone                                   Ricardo Palacio, Esquire
Ashby & Geddes, P.A.                              Benjamin W. Keenan, Esquire
P.O. Box 272                                      Ashby & Geddes, P. A.
Wilmington, DE 19899                              500 Delaware Avenue, 8th Floor
dbeskronetrustee@gmail.com                        P.O. Box 272
                                                  Wilmington, DE 19899
                                                  bankruptcy@ashby-geddes.com

Counsel for FG SRC LLC                            Counsel for FG SRC LLC

Alfonso Garcia Chan, Esquire                      Price Ainsworth, Esquire
Ari B. Rafilson, Esquire                          Law Offices of Price Ainsworth, P.C.
Michael W. Shore, Esquire                         4407 Bee Caves Road
William D. Ellerman, Esquire                      #1-111
Shore Chan DePumpo LLP                            Austin, TX 78746
901 Main Street, Suite 3300                       price@ainsworth-law.com
Dallas, TX 75202
achan@shorechan.com
arafilson@shorechan.com
mshore@shorechan.com
wellerman@shorechan.com

Counsel for Debtor DirectStream, LLC              U.S. Trustee

Michael R. Nestor, Esquire                        Office of the United States Trustee
Young Conaway Stargatt & Taylor                   844 King Street, Suite 2207
Rodney Square                                     Lockbox 35
1000 North King Street                            Wilmington, DE 19801
Wilmington, DE 19801
bankfilings@ycst.com

Counsel for Swoop Search, LLC                     Counsel for Swoop Search, LLC

Ryan T. Murphy, Esquire                           Eric J. Monzo, Esquire
Fredrikson & Byron                                Brya M. Keilson, Esquire
200 South Sixth Street, Suite 4000                Morris James LLP
Minneapolis, MN 55402                             500 Delaware Avenue, Suite 1500
rmurphy@fredlaw.com                               Wilmington, DE 19801
                                                  emonzo@morrisjames.com
                                                  bkeilson@morrisjames.com
               Case 20-10535-MFW    Doc 48-5    Filed 08/06/20     Page 2 of 2


Counsel for Brandon Freeman                    Counsel for Brandon Freeman

Norman L. Pernick, Esquire                     Robert C. Blume, Esquire
Patrick J. Reilley, Esquire                    M. Scott Campbell, Esquire
Cole Schotz P.C.                               Gibson, Dunn & Crutcher LLP
500 Delaware Avenue, Suite 1410                1801 California Street, Suite 4200
Wilmington, DE 19801                           Denver, CO 80202-2642
npernick@coleschotz.com                        rblume@gibsondunn.com
preilley@colescholtz.com                       scampbell@gibsondunn.com

Via First Class Mail                           Counsel for FG SRC LLC
Paul Reeder, Controller
DirectStream, LLC                              Stamatios Stamoulis
9925 Federal Drive, Suite 130                  Richard C. Weinblatt
Colorado Springs, CO 80921                     Stamoulis & Weinblatt LLC
                                               Two Fox Point Centre
                                               6 Denny Road, Suite 307
                                               Wilmington, DE 19809
Counsel for Intel Corporation

Derek C. Abbott
Taylor M. Haga
1201 N. Market Street, 16th Floor
P.O. Box 1347
Wilmington, DE 19899-1347
dabbott@mnat.com
thaga@mnat.com
